Title: From Thomas Jefferson to Garland Carr, 3 November 1790
From: Jefferson, Thomas
To: Carr, Garland



Dear Sir
Monticello Nov. 3. 1790.

I inclose you some papers on the matters in dispute with Mr. and Mrs. Riddick. There is a copy of the answer I shall put in, which I communicate that the executors may not place the matter on any ground inconsistent therewith. When these papers shall have been communicated to them, be so good as to put them into the hands of the lawyer you shall employ to defend the interests of Sam  Carr in aid of Mr. Ronald. Colo. Monroe would be the most convenient if he should not be sent to Congress. Mr. Anderson and Mr. Ronald have a copy of these opinions and answer of mine.
The attorney to be employed will decide what he will do in the separate suit for waste, on which subject I state some short notes only, being just on my departure and without leisure to satisfy myself on that question. I had rather a little risk should be run, if the action of waste would stand any chance, because of the superiority of the redress. I am Dear Sir Your friend & servt.,

Th: Jefferson

